Citation Nr: 0100978	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  96-05 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than March 24, 1989, 
for the grant of service connection for hairy cell leukemia.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1958.  

This appeal arises from a decision of the New York, New York, 
Department of Veterans Affairs (VA), Regional Office (RO).  

The Board notes that a substantive appeal to the instant 
claim was noted in VACOLS as of January 23, 1996.  This 
substantive appeal is not associated with the claims folder.  
A Report of Contact was associated with the claims folder 
dated March 28, 1997.  The RO called the veteran to see if he 
had a copy of the VA Form 9 that was alleged to have been 
received on January 23, 1996, as neither the RO or his 
accredited representative had a copy.  The appellant related 
that he also did not have a copy.  A new copy was sent to the 
veteran for completion and was received by the RO on 
May 23, 1997.  Since the VACOLS system reflects that the 
initial substantive appeal was timely received in January 
1996, the Board accepts jurisdiction over this claim.  Gold 
v. Brown, 7 Vet. App. 315, 319 (1995) (The presumption of 
regularity supports the official acts of public officers and 
in the absence of clear evidence to the contrary it should be 
presumed that they have properly discharged their official 
duties.) 

The Board notes that the veteran continues to raise the issue 
that a March 1986 rating decision was clearly and 
unmistakably erroneous (CUE) in denying service connection 
for leukemia.  A timely notice of disagreement (NOD) was not, 
however, received following the RO's March 1995 finding that 
the rating decision was not CUE, and accordingly neither a 
statement of the case was issued, nor a substantive appeal 
filed.  Hence, this issue is not in appellate status.  
38 U.S.C.A. § 7104 (West 1991).



FINDINGS OF FACT

1.  The veteran filed an initial application for service 
connection for leukemia on August 30, 1985.

2.  By rating decision of March 1986, service connection for 
leukemia was denied.  

3.  The veteran was notified of the denial of service 
connection for leukemia by letter of March 13, 1986.  

4.  A NOD to the issue of entitlement to service connection 
for leukemia was received by the RO from the veteran on 
August 7, 1986.

5.  A Statement of the Case was issued by the RO on 
January 27, 1987.  

6.  The preponderance of the evidence shows that veteran 
submitted neither a timely substantive appeal to the March 
1986 rating decision, nor an application to reopen his claim 
for entitlement to service connection for hairy cell 
leukemia, prior to March 24, 1989.  


CONCLUSION OF LAW

An effective date prior to March 24, 1989, for the grant of 
service connection for hairy cell leukemia is not warranted.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (q)(ii) 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background


In August 1985, a claim was filed by the veteran for 
entitlement to service connection for hairy cell leukemia.  
In November 1985, the RO sent a letter to the veteran at the 
address noted on his claim.  This letter indicated that 
further action on his claim was awaiting evidence that they 
were obtaining from his private physicians and St. Peter's 
hospital records.  The RO was also awaiting the receipt of 
his military records.  These records were received and the 
veteran underwent a VA examination in December 1985.  Service 
medical records, VA examination report and private medical 
records were reviewed.  By rating decision of March 4, 1986, 
service connection was denied for hairy cell leukemia.  A 
March 13, 1986 letter was sent to the veteran at his address 
of record (noted on his claim), notifying him that service 
connection for leukemia was denied.  

In April 1986, several news articles and duplicate service 
medical records were submitted by the veteran to the RO.  A 
letter from Congressman Stratton, was received by the RO in 
April 1986.  Congressman Stratton submitted to VA a letter he 
had received from the Assistant Commissioner of Labor on 
behalf of the veteran's claim.  He asked that the 
communication from the Assistant Commissioner of Labor be 
considered and that VA advise him of their actions.  A letter 
was sent to Congressman Stratton by the RO that same month.  
The letter informed the Congressman that the veteran's claim 
had been denied; that the veteran had been advised of the 
denial in a March 1986 letter; the veteran had been advised 
of his appellate rights; and that he had to make a written 
request for a personal hearing or write a statement 
indicating that he was in disagreement with the RO's decision 
and that he requested an appeal.  

In August 1986, the veteran submitted a NOD and asked that a 
statement of the case (SOC) be forwarded to him.  

In September 1986, the RO wrote the veteran and asked him to 
clarify his claim.  They asked him to notify the RO if he was 
alleging that his disability was the result of ionizing 
radiation.  Also received by the RO in September 1986, was 
medical evidence regarding the veteran's disability from 
William Maguire, MD.  

In January 1987, the denial of entitlement to service 
connection for hairy cell leukemia was confirmed and 
continued.  This rating action was implemented because of 
review of evidence received subsequent to the March 4, 1986 
rating action.  On January 27, 1987, a SOC was issued to the 
veteran at his address of record.  The veteran was informed 
that this letter and its attachments (SOC) were very 
important and needed to be read carefully.  It was explained 
that his argument or substantive appeal needed to be set out 
on a VA Form 1-9.  He was also informed that if the RO did 
not hear from him in 60 days it would be assumed that he did 
not intend to complete his appeal and the record would be 
closed.  A carbon copy of the letter and SOC was sent to his 
accredited representative.  

On October 7, 1987, the veteran signed a statement to VA 
indicating that because he had discovered evidence of 
chemical activity, he had reason to believe that he was 
exposed to ionizing radiation in Panama.  He asked that his 
claim be reviewed.  He indicated in the statement that his 
representative had been changed effective September 30 1987.  
Significantly, however, this letter was not date stamped by 
VA as to the date of its receipt. 

In May 1988, the veteran signed a letter to the RO 
indicating, in pertinent part, that his treating 
physician/hematologist was convinced that his leukemia was 
caused by chemicals and/or ionizing radiation while serving 
as a soldier in Panama.  He also asked that a reopening of 
his claim be made to determine entitlement to maximum 
benefits.  Again, this letter was not date stamped by VA to 
indicate the date of its receipt.  

The claims file shows that the placement of the 
aforementioned October 1987 and May 1988 statements in the 
file is chronologically after the insertion of documents date 
stamped as received in 1989.

On March 24, 1989, a letter requesting the reopening of the 
claim of entitlement to service connection for hairy cell 
leukemia was received by VA.  The veteran specifically stated 
that at the time of the letter, he was obtaining medical 
evidence which would establish that his hairy cell leukemia 
resulted from his exposure to toxins and radiation during 
active service.  He also related that when his case was 
previously before VA, his tumor, joint pain, and 
susceptibility to bruising were early indicators and symptoms 
of hairy cell leukemia.  The veteran's address on the 
statement was the same address of record.  A photocopy of the 
postmarked envelope from the widow is of record. 

In August 1989, a statement from a widow of a veteran was 
sent to the veteran.  This letter included a statement "To 
Whom It May Concern."  That statement indicated that on or 
about June 8, 1989, she received correspondence from VA in 
connection with her late husband.  Additionally enclosed 
inside of the envelope was a questionnaire intended for the 
veteran and since his address was indicated there, she 
promptly forwarded the papers to him.  A photocopy of the 
postmarked envelope is of record.

By rating decision of July 1990, the RO found no new and 
material evidence to reopen the claim of service connection 
for leukemia.  The RO indicated that the evidence submitted 
included newspaper clippings and the veteran's statements.  
The RO stated that the veteran's service in the chemical 
corps was not new and material evidence.  The RO also stated 
there was no evidence of a radiation risk.  The March 4, 1986 
rating decision was confirmed and continued.  A letter later 
that month was sent by the RO to the veteran  (at an address 
different from the address of record) notifying him of their 
denial for service connection for leukemia.  He was also sent 
notice of his procedural and appellate rights.  

In April 1991, the veteran sent copies of VA's response to 
letters from a Congressman regarding his claim.  In an 
accompanying statement to the RO, the veteran informed them 
that he had received previously received the notification of 
denial from the RO but was unaware of how the letter reached 
him since he had not lived at that address since 1966.  A 
letter previously sent to VA by Congressman McNulty that same 
month was accepted as a NOD.  

In May 1991, a SOC was issued to the veteran to his address 
of record.  The veteran was informed that this letter and its 
attachments (SOC) were very important and needed to be read 
carefully.  It was explained that his argument or substantive 
appeal needed to be set out on a VA Form 1-9.  He was also 
informed that if the RO did not hear from him in 60 days it 
would be assumed that he did not intend to complete his 
appeal and the record would be closed.  A carbon copy of the 
letter and SOC was sent to his then accredited 
representative.  

In July 1991, the veteran submitted volumes of statements, 
previously reviewed evidence, duplicate service medical 
records and private medical statements in support of his 
claim.  This evidence was accepted as his substantive appeal.  

In May 1994, the Board found that the differing medical 
opinions associated with the veteran's claim raised 
reasonable doubt as to whether there was a causal 
relationship between the veteran's chemical exposure in 
service and hairy cell leukemia.  As there existed an 
approximate balance of positive and negative evidence which 
did not satisfactorily prove or disprove the claim, the Board 
resolved the doubt in favor of the veteran and granted 
service connection for hairy cell leukemia.  By rating 
decision of May 1994, the RO implemented the Board's grant of 
service connection for hairy cell leukemia, effective 
July 28, 1989.  Notification of the Board's decision was sent 
to the veteran to an address not of previously record in 
July 1994, but rather to the Cairo address the appellant 
previously reported moving from in 1966.  

In March 1995, a statement was received by the RO from the 
veteran's accredited representative stating, amongst other 
issues, that the veteran had continuously prosecuted his 
claim since 1985, and that he was entitled to an 
August 30, 1985 effective date for service connection for 
hairy cell leukemia.  By rating decision issued later that 
month the RO assigned an effective date of March 24, 1989.  
Notice of the amended rating decision was sent to the veteran 
to his Albany address of record later that month.  

The veteran testified before a hearing officer at the RO in 
March 1998.  The veteran stated that he believed that VA 
failed in its duty to assist him in his pursuit to keep his 
claim going since 1985.  He testified that VA committed 
errors in address and through mismailing.  He indicated that 
he was not sure how he received the SOC but he did not 
believe that it came through the mail.  He also stated that 
he was not given 60 days to submit his substantive appeal as 
the decision to deny service connection became final 
March 1987, and that was only forty-eight days.  
Additionally, he testified that he sent out additional NODs 
in October 1987 and in May 1988 and received no reply from 
VA.  

In August 2000, the veteran testified at a videoconference 
hearing before the undersigned.  He stated that he was met 
with indifference on the part of the RO personnel in 
developing and pursuing his claim correctly.  He related that 
VA sent correspondence to the wrong address and to the wrong 
people.  He stated that on at least five different occasions, 
VA sent correspondence to an address where he had not lived 
at for 35 years.  He also testified that because of the 
negligence of the VA, he should be given a grant of an 
effective date from the date of initial claim.  

Analysis

The governing legal criteria provide that the effective date 
of an award based on an original claim for compensation will 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  Previous determinations which are final and binding, 
will be accepted as correct in the absence of clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2000).  Except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on a claim reopened after final 
disallowance will be the date of receipt of the new claim or 
the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400(q)(ii).  

As previously noted, service connection for hairy cell 
leukemia was denied by the RO by rating decision of March 
1986.  The veteran was properly notified of the RO's 
determination and of his appellate rights in a March 1986 
letter.  Although the veteran filed a NOD in August 1986, and 
a SOC was issued in January 1987, a substantive appeal was 
not presented.  As such, that decision is final.  38 U.S.C.A. 
§ 7105 (West 1991).  In order to thereby establish service 
connection for a claimed disorder following a final 
determination, the claimant is responsible for submitting an 
application to reopen his claim with new and material 
evidence.  See  38 C.F.R. § 3.156 (2000). 

The veteran's application to reopen his claim following the 
prior final determination was not received at the RO prior to 
March 24, 1989.  While the record reflects that the veteran 
signed pertinent statements in October 1987 and May 1988, 
neither document is date stamped with a date of receipt.  
While the Board would be willing to concede 1987 and 1988 
receipt dates if these documents were filed chronologically 
in the claims file, because both of these documents were 
filed following the filing of documents date stamped in 
September 1989, the Board finds that the preponderance of the 
evidence shows that these documents were received some time 
during or after September 1989.  Accordingly, as there is no 
evidence that VA received a claim to reopen this issue prior 
to March 24, 1989, the Board finds that the preponderance of 
the evidence is against an effective date prior to March 24, 
1989.  The claim is therefore denied.

In reaching this decision the Board considered the fact that 
the claims file is replete with multiple incidents of mailing 
irregularities by VA to the veteran beginning in 1989.  
Significantly, however, June 1989 is the earliest date that 
clear and convincing evidence of an irregularity is shown.  
This is almost two years after the appellant's alleged 
October 1987 submission, and more than one year after his May 
1988 submission.  Additionally, where there were 
irregularities during the time period in question (i.e., the 
period from 1985 to 1989) the irregularity pertained to the 
mailing of documents to the veteran, the irregularity did not 
pertain to the receipt of documents by VA.  More importantly, 
the mere fact that the presumption of regularity has been 
rebutted with respect to some evidence, does not equate to a 
finding that all other actions taken by the RO are tainted, 
and hence not subject to the presumption of regularity.  That 
is, the mere fact that some mailings contained error does not 
mean that all acts of mailing and receipt of mail were 
erroneous.  Therefore, the Board finds that to rebut the 
presumption of regularity, clear and convincing evidence to 
the contrary must be shown with respect to each piece of 
evidence challenged.  Thus, while the October 1987 and May 
1988 statements are not postmarked, in the absence of 
evidence to the contrary, the Board finds that their 
chronological placement in the claims file following 
documents time stamped in September 1989 shows that they were 
received in or after September 1989, and hence their 
placement preponderates against finding a contemporaneous 
receipt in either October 1987 or May 1988.

In reaching this decision the Board also considered the 
assertion that the RO was negligent in failing to assist the 
appellant with his claim.  He stated that since the RO failed 
to assist him in the pursuit of his claim, his effective date 
should be the date that he initially began to prosecute his 
claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that government officials are 
presumed to have properly discharged their official duties 
unless rebutted by clear and convincing evidence to the 
contrary.  Baldwin v. West, 13 Vet. App. 1, 6 (1999).  
Further, an appellant's statement of non receipt is not 
sufficient to rebut the presumption of regularity.  Schoolman 
v. West, 12 Vet. App. 307, 310 (1999).  In this case, the RO 
is presumed to have discharged its official duties in mailing 
the veteran's January 1997 SOC.  Although the veteran claims 
that he did not believe that he received his SOC via the 
mail, he was aware of the SOC and had a copy of it.  Even 
though there is evidence in the record to show that the RO 
sent the veteran's mail to the wrong address on several 
occasions, all of those occasions occurred after his failure 
to fully prosecute his initial claim by submitting a timely 
substantive appeal.  All correspondence mailed to the veteran 
during the period he initially filed his claim was mailed to 
the correct address and copies of those mailings with the 
correct address attached are associated with the claims 
folder.  Therefore, the Board finds tin the absence of clear 
evidence to the contrary, the foregoing evidence is 
insufficient to rebut the presumption of regularity.  

The veteran argues that he was only given 48 days to file his 
substantive appeal as opposed to 60 days from the date of the 
SOC, or the remainder of the year, whichever is later.  See 
38 C.F.R. § 20.302 (a)(b)(2000).  The record, however, shows 
that he was notified of his denial of entitlement to service 
connection for hairy cell leukemia by letter from the RO 
dated March 13, 1986.  The date of the SOC was 
January 29, 1987.  Sixty days from the date of the SOC was 
March 29, 1897.  Although the veteran was notified later that 
his claim became final on March 13, 1987, the next 
correspondence received from the veteran or his 
representative was not prior to March 24, 1989, more than a 
year from the latest date possible to file an appeal.  
Therefore, the rating decision became final not because the 
appellant was not provided sufficient time, but rather it 
became final because the veteran failed to submit an appeal 
by the latest date required to continue to prosecute his 
claim which was March 29, 1987.  

Finally, while the RO has a duty to assist the veteran with 
developing facts pertinent to his claim, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), the fact remains that an appeal consists of a timely 
filed NOD in writing and, after a SOC has been furnished, a 
timely filed substantive appeal.  See 38 C.F.R. § 20.200 
(2000).  The veteran, in essence, did not present a timely 
substantive appeal.  Therefore, the earliest possible 
effective date in this case would be March 24, 1989, the date 
of the reopened claim.  Based on the foregoing, an effective 
date prior to March 24, 1989 is denied.    



ORDER

An effective date prior to March 24, 1989, for the grant of 
service connection for hairy cell leukemia is denied.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 

